The opinion of the Court was delivered by
TVillaed, A. J.
Complainants, infants, by their next friend, have filed their bill against the defendants, Orr and wife, as administrators of W. G. Moorehead, their deceased guardian, for an account of trust funds, and, also, to charge certain-real estate, alleged to have been purchased by the guardian with trust moneys, should such charge be found advantageous to them.
W. G. Moorehead became their guardian June 15th, 1859. He received, from time to time, moneys belonging to his wards, and died intestate, in 1863, having made no investment thereof. He was, at the time of his decease, chargeable with having loaned the trust funds to himself, and liable to account for the funds, principal and interest, that had come into his hands as guardian. His administrators seek to discharge this liability by showing that, among the effects of the intestate that came to their hands, were certain notes which the intestate guardian had, during his lifetime, held apart, intending them as a fund to discharge his liability to his wards. That they had received payments in these notes in Confederate curreney, and had subsequently invested such currency in *307Confederate bonds, acting under what they regarded as j udicious advice, and in order, as they allege, to save the fund from loss.
The duty of the administrators was to pay the debt due from the intestate’s estate to the complainants. This they have not done, unless they can maintain the proposition that they had authority to set apart certain effects of the intestate estate to answer the complainant’s demand, and to discharge the residue of that estate from liability on account of such demand; nor, unless they can show the further right to convert such appropriated effects into Confederate securities at the risk of the wards.
To make good either of the propositions last stated, they must have derived, as administrators of the guardian, authority to convert the trust fund by investment or otherwise. No such authority passed to them under the letters of administration. The authority of the guardian, in this respect, -was a power based on personal trust and confidence, and cannot arise or result from a right to administer an intestate estate.
The administrators, having no authority to change the demand as it existed at the decease of the intestate, must be held to account for the fund, as ascertained by the report of the Commissioner.
As it regards the question of the liability of the real estate, under the charge that it was purchased wholly, or in part, with the money of the wards, it does not appear that that question is involved in the case, as it stands before us. Unless there are creditors of the estate of IV. G. Moorehead having unsatisfied demands against the effects, the demand of the complainants will be entitled to satisfaction out of the entire estate, real and personal. Should there be creditors of that estate — a fact that does not appear from the case before us — such creditors have an interest and a right to be heard on that question.
Should that question hereafter arise upon an amendment of the complainants’ bill, or under an order bringing in the creditors, it will be competent for the Circuit Court to answer it.
It is ordered, adjudged and decreed, that so much of the decree of the Circuit Court as sustains the exceptions of the defendants, and so much thereof as orders that the defendants have 'credit for the sum of three thousand dollars, as claimed by them, be reversed and set aside.
And it is further adjudged and decreed, that there is due from t-he defendants, Archibald Orr and Alsamina F., his wife, to the complainant, Walter A. Moorehead, the sum of two thousand one *308hundred and fifty-nine dollars and eighty-nine cents, with interest on so much thereof as was the amount of principal ascertained by the Commissioner to be due on the first day of January, A. D. 1868.
It is further adjudged and decreed, that there is due from the defendants, Archibald Orr and Alsamina F., his wife, to the complainant, Violet P. Moorehead, the sum of two thousand three hundred and forty-six dollars and thirty-four cents, with interest as to so much thereof as was the amount of principal ascertained by the Commissioner to be due on the said first day of January, A. D. 1868.
It is further adjudged and decreed, that the defendants, J. G. MeKissick and Jonathan B. Edwards, are liable to the complainants,-respectively, upon their bonds, as set forth in the pleadings, to the amounts hereinbefore adjudged to the said complainants, respectively, as against the defendants, Archibald Orr and Alsamina F., his wife; and it is ordered, that the complainants have execution for the sums hereinbefore adjudged to be due against the said defendants, Archibald Orr and Alsamina F., his wife, and the defendants, J. G. MeKissick and Jonathan B. Edwards.
And it is further ordered, adjudged and decreed, that the creditors of the estate of William G. Moorehead be called in, under the direction of the Circuit Court, and that the defendants, Archibald Orr and Alsamina F., his wife, do account for the estate of the said William G. Moorehead, deceased, as to such assets thereof as have come into their hands, or with which they are chargeable, under the direction of the Circuit Court; and if it shall appear that there are no other outstanding demands against the estate of their intestate, that they pay over to the complainants the amounts respectively due them, as hereinbefore adjudged; and if the personal estate of the said William G. Moorehead shall be insufficient to discharge the demands established by this decree, that the real estate of which the said William G. Moorehead died seized be sold under the orders and direction of the Circuit Court, for the satisfaction thereof.
And it is further ordered, adjudged and decreed, that this cause be remanded to the Circuit Court for such orders as may be necessary for the purpose of carrying into effect this decree, and for the determination of all matters not settled by this decree, and also for the adjudication of any -questions that may arise hereafter between the complainants and any creditor or creditors of the said estate, as
*309to their respective priorities of demand as to the proceeds of the real estate of which the said William G. Moorehead died seized, by reason of the matters charged in the bill of complaint.
Moses, C. J., concurred.